      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 1 of 9 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL PENSION FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL WELFARE FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL RETIREE HEALTH                   )
AND WELFARE FUND, and CATHERINE                   )
WENSKUS, not individually but as                  )
Administrator of the Funds,                       )
                                                  )
                            Plaintiffs,           )       Case No: 20-cv-4995
       v.                                         )
                                                  )
SONOMA CONSTRUCTION, LLC.,                        )
an Illinois corporation,                          )
                                                  )
                            Defendant.            )

                                          COMPLAINT

       Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health and Welfare

Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,

the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and Catherine

Wenskus, Administrator of the Funds (hereinafter collectively “Funds”), by their attorneys,

Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine C. Mosenson and Sara S.

Schumann for their Complaint against Defendant Sonoma Construction, LLC.:

                                           COUNT I

                  (Failure to Timely Pay Employee Benefit Contributions)

       1.     Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and

(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.
       Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 2 of 9 PageID #:2




       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

       3.      The Funds are multiemployer Trusts established pursuant to Section 302(c)(5) of

the LMRA. 29 U.S.C. § 186(c)(5). The Funds maintain their respective Plans, which are

multiemployer benefit plans within the meanings of Sections 3(3) and 3(37) of ERISA, 29

U.S.C. § 1002(3) and 37(A), pursuant to their respective Agreements and Declarations of Trust

in accordance with Section 302(c)(5) of the LMRA. The Funds have offices and conduct

business within this District.


       4.      Plaintiff Catherine Wenskus is the Administrator of the Funds, and has been duly

authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer

contributions owed to the Funds and to the Construction and General District Council of Chicago

and Vicinity Training Fund, and with respect to the collection by the Funds of amounts which

have been or are required to be withheld from the wages of employees in payment of Union dues

for transmittal to the Construction and General Laborers’ District Council of Chicago and

Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).


       5.      Defendant Sonoma Construction, LLC.(hereinafter “Company”) conducts

business within this District and was at all times relevant herein an employer within the meaning

of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the LMRA, 29 U.S.C.

§185(c).


       6.      The Union is a labor organization within the meaning of 29 U.S.C.


§185(a). The Union and Company have been parties to a collective bargaining


                                                2
      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 3 of 9 PageID #:3




agreement, since June 21, 2000, the most recent becoming effective June 1, 2017.

(“Agreement”). (A copy of the “short form” Agreement entered into between the Union and

Company which Agreement adopts and incorporates Master Agreements between the Union and

various employer associations, and also binds Company to Funds’ respective Agreements and

Declarations of Trust is attached hereto as Exhibit A.)

       7.         The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Builders Association (“BAC”), Chicago Area Independent Construction

Association (“CAICA”), the CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the

Industry Advancement Fund (“IAF”), and the Laborers’ District Council Labor Management

Committee Cooperative (“LDCLMMC”), to act as an agent in the collection of contributions due

to those funds.


       8.         The Agreement and the Funds’ respective Agreements and Declarations of Trust

obligate Company to make contributions on behalf of its employees covered by the Agreement

for pension benefits, health and welfare benefits, for the training fund and to submit monthly

remittance reports in which Company, inter alia, identifies the employees covered under the

Agreement and the amount of contributions to be remitted to the Funds on behalf of each

covered employee. Pursuant to the terms of the Agreement and the Funds’ respective

Agreements and Declarations of Trust, contributions which are not submitted in a timely fashion

are assessed liquidated damages plus interest.




                                                 3
       Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 4 of 9 PageID #:4




       9.      The Agreement and the Funds’ respective Agreements and Declarations of Trust

require Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.


       10.     Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust, Company performed covered work during the

months of November 2018 forward, but has:


        (a)    failed to submit reports and contributions to Plaintiff Laborers’ Pension Fund for

the period of May 2020 forward , thereby depriving the Laborers’ Pension Fund of contributions,

income and information needed to administer the Fund and jeopardizing the pension benefits of

the participants and beneficiaries;


       (b)     failed to submit reports and contributions to Plaintiff Laborers’ Welfare Fund of

the Health and Welfare Department of the May 2020 forward, thereby depriving the Welfare

Fund of contributions, income and information needed to administer the Fund and jeopardizing

the health and welfare benefits of the participants and beneficiaries;


       (c)     failed to submit reports and contributions owed to Plaintiff Laborers’ District

Council Retiree Health and Welfare Fund of the Construction and General Laborers’ District

Council of Chicago and Vicinity for the period of May 2020 forward, thereby depriving the

Retiree Welfare Fund of contributions, income and information needed to administer the Fund

and jeopardizing the health and welfare benefits of the participants and beneficiaries;


       (d)     failed to submit reports and contributions to Laborers’ Training Fund for the

period of May 2020 forward , thereby depriving the Laborers’ Training Fund of contributions,



                                                 4
       Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 5 of 9 PageID #:5




income and information needed to administer the Fund and jeopardizing the training fund

benefits of the participants and beneficiaries; and


       (e)     failed to report and pay all contributions owed to one or more of the other

affiliated funds identified above for the period of May 2020 forward , thereby depriving said

fund(s) of contributions, income and information needed to administer said fund(s) and

jeopardizing the benefits of the participants and beneficiaries.


       11.     The Company failed to timely submit and pay its monthly fringe benefit reports

for months January 2019, August 2019 through November 2019, January 2020 and February

2020 and as a result was assessed liquidated damages at 10% of report amount. Those liquidated

damages total $7,287.29 and are owed by the Company.


       12.     The Company’s actions in failing to submit timely reports and contributions

violate Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185,

and federal common law interpreting ERISA, 29 U.S.C. §1132 (g)(2).


       13.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the

Funds’ respective Trust Agreements, Company is liable to the Funds for delinquent

contributions, liquidated damages, interest, audit costs, reasonable attorneys’ fees and costs, and

such other legal and equitable relief as the Court deems appropriate.


       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Sonoma Construction, LLC. as follows:




                                                 5
      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 6 of 9 PageID #:6




          a.    ordering Sonoma Construction, LLC. to submit benefits reports and contributions

for the time period of May 2020 forward ;


          b.    entering judgment in sum certain against Sonoma Construction, LLC. on the

amounts due and owing pursuant to the amounts pleaded in the Complaint, the May 2020

forward reports, if any, including contributions, interest, liquidated damages, accumulated

liquidated damages totaling $7,287.29 and attorneys’ fees and costs;


          c.    awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.


                                                COUNT II


                           (Failure To Submit Reports and Pay Union Dues)


          14.   Plaintiffs re-allege paragraphs 1 through 13 of Count I as though fully set forth

herein.


          15.   Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which should have been or have been deducted from the wages of covered

employees.


          16.   Dues reports and contributions are due by the 10th day following the month in

which the work was performed. Dues reports and contributions which are not submitted in a

timely fashion are assessed liquidated damages.


          17.   Notwithstanding the obligations imposed by the Agreement, Company has

performed covered work during the months of May 2020 forward and has failed to withhold

                                                  6
      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 7 of 9 PageID #:7




and/or report to and forward union dues that were deducted or should have been deducted from

the wages of its employees for the period of November 2018 forward, thereby depriving the

Union of income and information.


       18.       Pursuant to the Agreement, Company is liable to the Funds for the unpaid union

dues, as well as liquidated damages, audit costs, reasonable attorneys’ fees and costs as the

Union’s collection agent, and such other legal and equitable relief as the Court deems

appropriate.


       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant Sonoma Construction, LLC..:


       a.        ordering Sonoma Construction, LLC. to submit May 2020 forward reports and

contributions;


       b.        entering judgment in sum certain against Sonoma Construction, LLC. on the

amounts due and owing, if any, as revealed by the reports to be submitted, including dues

contributions, liquidated damages, and attorneys’ fees and costs; and


       c.        awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.


August 25, 2020                                        Respectfully submitted,

                                                       LABORERS’ PENSION FUND, et al.

                                                       By: /s/ G. Ryan Liska




                                                  7
      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 8 of 9 PageID #:8




Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540




                                         8
      Case: 1:20-cv-04995 Document #: 1 Filed: 08/25/20 Page 9 of 9 PageID #:9




EXHIBIT A
